Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 1 of 11 PageID: 65



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



LEXON INSURANCE COMPANY,

                          Plaintiff,

      -vs-                                Civil Action No. 3:19-cv-14655-FLW-LHG

BOROUGH OF UNION BEACH,

                          Defendant.




                 PLAINTIFF'S MEMORANDUM OF LAW IN OPPOSITION
                    TO DEFENDANT'S MOTION TO TRANSFER OR
                 ALTERNATIVELY DISMISS PLAINTIFF'S COMPLAINT


                         ORAL ARGUMENT REQUESTED




                                          HARRIS BEACH PLLC
                                          One Gateway Center, Suite 2500
                                          Newark, NJ 07102
                                          Telephone: 973-848-1244

                                          Attorneys for Plaintiff
                                          Lexon Insurance Company

Of Counsel.
Gavin Lankford
Andre J. Major
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 2 of 11 PageID: 66



                            TABLE OF CONTENTS

                                                                         Page

TABLE OF AUTHORITIES                                                        ii

PRELIMINARY STATEMENT                                                       1

ARGUMENT                                                                    2

   POINT I THE FORUM SELECTION CLAUSE IN THE PERFORMANCE
             BOND IS CONTROLLING                                            2

   POINT II THE FORUM SELECTION CLAUSE IN THE PERFORMANCE
             BOND CONTROLS BECAUSE THIS DISPUTE ARISES
              SOLELY UNDER THE PERFORMANCE BOND 3

   POINT III THE NEW JERSEY STATUTORY REQUIREMENT FOR
             MEDIATION RELIED UPON BY THE BOROUGH IS
             INAPPLICABLE TO SURETY BOND AGREEMENTS 6

CONCLUSION                                                                 11




                                      i
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 3 of 11 PageID: 67



                                  TABLE OF AUTHORITIES

                                                                          Page

Cases

Arch Ins. Co. v. Centerplan Constr. Co., LLC, No. 3:16-CV-01891 (VLB),
  2019 WL 554868 (D. Conn. Feb. 12, 2019)                                     5

Fidelity & Deposit Co. v. Parsons & Whittemore Contractors Corp.,
  48 N.Y.2d 127, 421 N.Y.S.2d 869, 397 N.E.2d 380 (1979)                      4

Gloucester City Bd. of Educ. v. Am. Arbitration Ass'n,
  333 N.J. Super 5111 (App. Div. 2000)                                   3, 4, 5

Indus. Window Corp. v. Fed. Ins. Co.,
   565 F. Supp. 2d 513 (S.D.N.Y. 2008)                                        5

Liberty Mutual Insurance Co. v. Mandaree Public School District # 36,
  503 F.3d 709 (8th Cir. 2007)                                                5

Phillips v, Cnty. of Allegheny, 515 F.3d 224 (3d Cir. 2008)                   6


Statutes

28 U.S.C. 1404(a)                                                             3

N.J.S.A. 40A:11-50                                                         67


Rules

Fed. R. Civ. P. 12(b)(6)                                                      6




                                                 ii
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 4 of 11 PageID: 68



                                PRELIMINARY STATEMENT

       Plaintiff, Lexon Insurance Company ("Lexon") submits this Memorandum of Law in

opposition to Defendant, Borough of Union Beach's (the "Borough") motion to transfer this

action to New Jersey State Court or alternatively dismiss Lexon's Complaint for an alleged

failure to mediate the parties' dispute prior to commencing this action.

       The Borough's motion should be denied because the subject performance bond issued by

Lexon (the "Bond") contains a valid and enforceable forum-selection clause, which provides in

the first instance that all proceedings arising under the Bond itself may be commenced in a court

of competent jurisdiction such as this Court. The Borough completely ignores the existence of

(and fails to bring to the Court's attention) the Bond's forum-selection clause and makes no

argument alleging that this clause is in any way unenforceable.

       Instead, the Borough errantly argues that the Bond incorporated the forum selection

clause of the construction contract with Brunswick Builders, LLC ("Brunswick") for all disputes

that may arise under the Bond. However, because this dispute only arises out of the scope of

Lexon's performance obligation under the Bond following the Borough's unreasonable refusal to

allow Lexon to exercise its performance rights to complete the subject project, the forum-

selection clause of Brunswick's contract is wholly inapplicable as a matter of law.

       Finally, the Borough alternatively argues this action could not be commenced without the

parties first submitting their dispute to mediation. The Borough's argument is fatally flawed as

the New Jersey statutory mediation requirement relied upon by the Borough is undeniably only

applicable to "construction contracts" not performance bonds as dictated by the very New Jersey

statute cited by the Borough. Accordingly, the Borough's alterative theory for dismissal should
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 5 of 11 PageID: 69



be disregarded as patently devoid of any factual or legal basis and this matter should be allowed

to proceed in New Jersey District Court.

       The relevant facts are set forth in detail in accompanying Declaration of Gavin Lankford,

Esq. dated October 7, 2019. For the sake of brevity, those facts will not be repeated here.

                                           ARGUMENT

                                             POINT I

                        THE FORUM SELECTION CLAUSE IN THE
                        PERFORMANCE BOND IS CONTROLLING

       The Bond contains a forum-selection clause. The Borough completely ignores the

existence of the Bond's valid and enforceable forum-selection clause, which states that "Any

proceeding, legal or equitable, under this Bond may be instituted in any court of competent

jurisdiction in the location in which the work or part of the work is located." Lankford Decl.,

Exh. A, § 11.

       Section I I of the Bond couldn't be clearer — all proceedings arising under the Bond itself

may be commenced in a competent court selected by the filing party in the jurisdiction where the

project work was performed. It is undisputed that the project work here was performed in New

Jersey, thus making the Federal District Court of New Jersey a proper venue for this lawsuit

under the Bond's forum-selection clause.

       It is equally undeniable that the dispute between the parties arises out of the Bond and the

performance terms thereunder. Specifically, the Borough refused to allow Lexon the opportunity

to complete the Project work in accordance with section 5.2 of the. Complaint ¶¶ 30-31, 54, 56.

Additionally, the Borough refused to pay Lexon the balance of the contract funds as required

under section 3 of the Bond upon Lexon's election to self-perform the work necessary to

complete the project. Id.



                                                 2
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 6 of 11 PageID: 70



         Accordingly, because the issues between the Parties all arise out of the Bond itself, and it

is undisputed that all of the project work took place in New Jersey, the District of New Jersey is

undeniably an appropriate forum for this matter under the forum selection clause of the Bond.


                                                      POINT II

  THE FORUM SELECTION CLAUSE IN THE PERFORMANCE BOND CONTROLS
  BECAUSE THIS DISPUTE ARISES SOLELY UNDER THE PERFORMANCE BOND.

         The Borough seeks to enforce the forum-selection clause in the underlying construction

contract with Brunswick (that Lexon is not a party to) which requires actions between those two

entities to be brought in "a court of competent jurisdiction in Monmouth County, New Jersey"

based upon the errant belief that the Bond independently "incorporated by reference" that venue

fixing provision for disputes arising under the Bond itself.'

         Notwithstanding the forum-selection clause in the Bond, the Borough's own case,

Gloucester City Bd. of Educ. v. Am. Arbitration Ass'n,                 333 N.J. Super 5111 (App. Div. 2000),

illustrates the Borough's fundamental misunderstanding of the surety and obligee relationship

and its errant argument regarding the applicability of the forum selection clause from its separate

agreement with Brunswick to disputes that arise solely under the Bond.

         In Gloucester, the performance bond did not contain an arbitration clause, but the

construction contract between the city and the contractor did contain one and mandated

arbitration with respect to any controversy or claim arising out of the construction contract.

Gloucester, 755 A.2d at 1261. The city argued that the arbitration clause in the underlying

construction contract controlled disputes arising under the performance bond because the bond

"incorporated by reference" the construction contract and that disputes under the bond must

  It should be noted that the Borough's motion fails to address any of the specific factors for analysis for transfer of
this action for forum non conveniens under 28 U.S.C. 1404(a), and for that reason alone the motion should be
denied.


                                                           3
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 7 of 11 PageID: 71



therefore be considered to arise out of the principal's performance of the construction contract.

Id.

        The Gloucester Court, however, was quick to point out that the issue that the city board

sought to submit to arbitration did not concern performance of the underlying contract, but

instead involved the enforceability of provisions in the performance bond regarding the scope of

the performance obligations under the bond.       Id. at 1262. The Court cited and adopted the

reasoning set forth in the New York Court of Appeals decision in Fidelity & Deposit Co. v.

Parsons & Whittemore Contractors Corp., that "there is a distinction between requiring a surety

that has executed a bond for performance of a construction contract containing an arbitration

clause to arbitrate disputes concerning performance of the contract, and requiring the surety to

arbitrate disputes concerning the enforceability of its performance bond." Gloucester, 755 A.2d

at 1262 (citing 48 N.Y.2d 127, 421 N.Y.S.2d 869, 397 N.E.2d 380 (1979)) (concluding the

surety was not required to follow the dispute resolution procedures concerning its performance

obligations under the bond even though underlying construction contract contained a provision

for arbitration and was incorporated by reference to the bond)).

        More specifically, the Gloucester Court in its holding adopted the following rational that

where a bond "incorporates by reference" a construction contract, it is only applicable to disputes

that arise under the underlying construction contract and not for disputes that arise under the

bond itself:

               A critical distinction must be drawn between disputes arising under
               the subcontract between [the general contractor] and
               [subcontractor] ... and possible unrelated differences which may
               arise between [the surety] and [general contractor] as to the
               liability of the surety company under the terms of its perfoanance
               bond .... As to disputes between the general contractor and the
               subcontractor concerning failure of performance by the latter,
               those two parties expressly agreed that their differences should be


                                                 4
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 8 of 11 PageID: 72



               submitted to arbitration for resolution. By contrast, there was no
               agreement on the part of any party that controversies arising as to
               rights and obligations under the terms of the performance bond
               would be submitted to arbitration.

Gloucester, 755 A.2d at 1262-63.

        The holding in Gloucester is not unique. Indeed, courts have repeatedly concluded that

sureties are not subject to the requirements of an underlying construction contract regarding the

venue or jurisdiction fixing provisions from the bonds' related construction contracts.    See, e.g.,

Indus. Window Corp. v. Fed. Ins. Co., 565 F. Supp. 2d 513,517-18 (S.D.N.Y. 2008) (concluding

the alternative dispute resolution procedures in a related contract did not subject the surety to

those venue requirements, even though the payment bond between the surety and construction

company incorporated the underlying contract); Liberty Mutual Insurance Co. v. Mandaree

Public School District # 36, 503 F.3d 709 (8th Cir. 2007) (same); Arch Ins. Co. v. Centerplan

Constr. Co., LLC, No. 3:16-CV-01891 (VLB), 2019 WL 554868, at *2 (D. Conn. Feb. 12, 2019).

        Put simply, and as fully applicable to the present dispute, under New Jersey law where a

surety bond "incorporates by reference" the underlying bonded construction contract, ONLY

those disputes that specifically arise out of the construction contract, such as disputes concerning

the default or liability of the contractor for alleged project damages, are subject to the venue or

jurisdictional requirements of the construction contract. In contrast, where a dispute arises out of

the performance obligations under a surety bond itself, the dispute IS NOT subject to the venue

or jurisdictional requirements of the underlying construction contract, regardless of the existence

of an "incorporation by reference" clause in the bond.

        As applied to the present matter, the holding in Gloucester controls and the "distinction"

is clear that this matter concerns issues that arise solely out of the scope of performance

obligations under the Bond. As Lexon alleged in the Complaint, it brought suit against the



                                                  5
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 9 of 11 PageID: 73



Borough for a declaration of rights under the Bond following the Borough's material breach of

the Bond. Specifically, the Borough refused to allow Lexon the opportunity to complete the

Project work in accordance with section 5.2 of the Bond to self-perform the work through itself

or its own contractors and by refusing to pay Lexon the balance of the contract funds as required

under section 3 of the Bond. Complaint ¶¶ 30-31, 54, 56.

       Accordingly, because this lawsuit arises solely under the Bond, the forum-selection

clause in the Bond controls.

                                            POINT III

   THE NEW JERSEY STATUTORY REQUIREMENT FOR MEDIATION RELIED
 UPON BY THE BOROUGH IS INAPPLICABLE TO SURETY BOND AGREEMENTS.

      The Borough alternatively seeks to dismiss this action based upon an argument that the

parties were required to mediate their dispute under N.J.S.A. 40A:11-50 as a precondition to

Lexon commencing this action. The law is well settled that under Fed. R. Civ. P. 12(b)(6), when

reviewing a motion to dismiss on the pleadings, courts "accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief." Phillips v. Cnty.

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quotations omitted).

      As plainly and undeniably detailed in the Complaint, this action arises out of the

enforcement of Lexon's rights under a surety performance bond and NOT a construction

contract. As such, N.J.S.A. 40A:11-50 is wholly inapplicable to the present matter. Incredibly,

the Borough erroneously argues that a "surety bond" is a "construction contract" under New

Jersey law. This is simply false. Specifically, N.J.S.A. 40A:11-50 provides in relevant part that:

               All construction contract documents . . . shall provide that
               disputes arising under the contract shall be submitted to a process
               of resolution pursuant to alternative dispute resolution practices,



                                                 6
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 10 of 11 PageID: 74



               such as mediation, binding arbitration or non-binding arbitration
               pursuant to industry standards, prior to being submitted to a court
               for adjudication.

N. J. S .A. 40A:11-50 (emphasis added).

       The Borough's argument that this statuary mediation was required as a precondition to this

lawsuit completely ignores the plain fact that this lawsuit concerns the enforcement of rights

under a surety bond, which is not a "construction contract" by any stretch of the imagination or

good faith extension of the law. Indeed, the Borough completely disregards the plain reading of

N.J.S.A. 40A:11-50 stating that is ONLY applicable to construction contracts.

        In fact, the Borough does not cite to (or even attempt identify) any legal authority to

support is legally and factually baseless argument that a surety performance bond is a

"construction contract" and subject to N.J.S.A. 40A:11-50. Because of the complete

inapplicability of N.J.S.A. 40A:11-50 to this matter and the Borough's complete

misunderstanding of the obligee and surety relationship, the Borough's alternative motion to

dismiss should also be denied in its entirety.




                                                 7
Case 3:19-cv-14655-FLW-LHG Document 9 Filed 10/07/19 Page 11 of 11 PageID: 75



                                           CONCLUSION

          For the reasons set forth above, Lexon respectfully requests that the Court issue an Order

denying both the Borough's motion to transfer this action to state court and its alternative motion

to dismiss in their entirety, together with an award for such other relief the Court deems just and

proper.


Dated: October 7, 2019
                                                       HARRIS B ACH PLLC


                                                By:
                                                       Gavin Lankford
                                                       Andre J. Major
                                                       Attorneys for Plaintiff'
                                                       Lexon Insurance Company
                                                       One Gateway Center, Suite 2500
                                                       Newark, NJ 07102
                                                       Telephone: 973-848-1244




299939\4853-0711-9784\v4




                                                   8
